SO ORDERED.

SIGNED this 11th day of December, 2019.




____________________________________________________________________________




                  Designated for print publication
           IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF KANSAS



In re:

Michael Lerner,                                  Case No. 18-21510
                                                 Chapter 7
                      Debtor.



        Memorandum Opinion Addressing Burden of Proof
    when Litigating Objections to Debtor’s Claimed Exemptions

      Under K.S.A. 60-2304(a), a Kansas resident may exempt the

“furnishings, equipment, and supplies . . . reasonably necessary at the




            Case 18-21510   Doc# 102      Filed 12/11/19   Page 1 of 14
principal residence of the person.”1 The legislature has not established a

monetary limit. Taking advantage of this void, Debtor Michael Lerner2

exempts “household goods and furnishings” valued at $27,798.00 and

“artwork, textiles, carpets, and wall hangings” valued at $842,000.00, citing

K.S.A. 60-2304(a) on his Schedule C. The Chapter 7 Trustee, Christopher J.

Redmond3 and a judgment creditor, LPF II, LLC (hereafter LPF)4 object to

the exemptions,5 giving rise to a contested matter.6 The objections include the

argument that in litigation over the exemptions claimed by Debtor the burden




      1
          K.S.A. 60-2304(a).
      2
          Debtor appears by Joanne B. Stutz of Evans & Mullinix, P.A.
      3
       The Chapter 7 Trustee appears by Christopher J. Redmond of Redmond
Law Firm, LLC.
      4
       LPF appears by Scott J. Goldstein and Zachary R.G. Fairlie of Spencer
Fane LLP.
      5
          Docs. 40 and 42.
      6
         This Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§ 1334(a)
and (b) and the Amended Standing Order of Reference of the United States District
Court for the District of Kansas that exercised authority conferred by § 157(a) to
refer to the District’s Bankruptcy judges all matters under the Bankruptcy Code
and all proceedings arising under the Code or arising in or related to a case under
the Code, effective June 24, 2013. D. Kan. Standing Order No. 13-1, printed in D.
Kan. Rules of Practice and Procedure at 168 (March 2018). An objection to
exemption of property from the estate is a core proceeding which ths Court may
hear and determine as provided in 28 U.S.C. § 157(b)(2)(B). There is no objection to
venue or jurisdiction over the parties.

                                           2


               Case 18-21510    Doc# 102   Filed 12/11/19   Page 2 of 14
of proof is on the Debtor. The parties have fully briefed the burden of proof

issue and request that it be decided prior to an evidentiary hearing.7

      A.       Positions of the Parties

      Debtor argues that it is well-settled law that in bankruptcy litigation

challenging personal property exemptions claimed under Kansas law, the

burden of proof is on the objecting party, as stated in Rule 4003(c).8 Rule

4003(c) provides that “[i]n any hearing under this rule [entitled Exemptions],

the objecting party has the burden of proving that the exemptions are not

properly claimed.” Numerous Kansas bankruptcy court decisions, including

from this chambers, apply the Rule in similar cases,9 as has the Tenth Circuit

Court of Appeals.10




      7
          Doc. 81, ¶ 12(d).
      8
        Fed. R. Bankr. P. 4003(c). References to this Rule in the text and footnotes
shall be to “Rule 4003(c).”
      9
        E.g., In re Lejuerrne, No. 02-14863, 2004 WL 2192515, at *3 (Bankr. D. Kan.
June 9, 2004) (Nugent, C.J ) (citing Rule 4003(c) for the proposition that the
creditor challenging the debtor’s claim of exemption had the burden of proving that
the exemption was not properly claimed); In re Parks, No. 18-40736-7, 2018 WL
6603722, at *2 (Bankr. D. Kan. Dec. 12, 2018) (Somers, C.J.) (same, but as to the
trustee challenging the debtor’s claimed exemption).
      10
        See Lampe v. Williamson (In re Lampe), 331 F.3d 750 (10th Cir. 2003)
(“Once a debtor claims an exemption, the objecting party bears the burden of
proving the exemption is not properly claimed.”).

                                           3


                Case 18-21510   Doc# 102   Filed 12/11/19   Page 3 of 14
      The Trustee and LPF make identical arguments in support of their

position that Rule 4003(c) is not applicable. They rely upon Tallerico,11 which

holds that Rule 4003(c) is “invalid to the extent it assigns the burden of proof

on an objection to a state-law claim of exemption in a manner contrary to

state law.”12 According to the Trustee and LPF, under Kansas law, that

burden of proof is on the person claiming the exemption.

      As examined below, the Court finds the objecting parties’ arguments

are persuasive, but concludes that it is bound by Tenth Circuit precedent to

apply Rule 4003(c).

      B.       Analysis

      The estate created when a bankruptcy case is filed includes “all legal or

equitable interests of the debtor,” subject to enumerated exceptions.13 Those

exceptions include exemption of a portion of the debtor’s property, as defined

by federal or state exemption laws.14 Kansas has opted out of using the

federal exemptions,15 so the exemptions available to Kansas residents are



      11
           In re Tallerico, 532 B.R. 774 (Bankr. E.D. Cal. 2015).
      12
           Id. at 776.
      13
           11 U.S.C. § 541.
      14
           11 U.S.C. § 522.
      15
           K.S.A. 60-2312.

                                            4


                Case 18-21510    Doc# 102    Filed 12/11/19   Page 4 of 14
those defined by state law. Under K.S.A. 60-2304(a), a debtor can “exempt

from seizure and sale” the “furnishings, equipment and supplies, including

food, fuel and clothing, for the person which is in the person’s present

possession and is reasonably necessary at the principal residence of the

person for a period of one year.” There is no stated maximum value of the

property entitled to exemption. Although the exemption is not limited to

indispensable goods, only that personal property that is reasonable necessary

to the debtor’s customary standard of living is exempt under K.S.A. 60-

2304(a).16

      The Trustee and LPF urge that Debtor’s exemption of the artwork

should be denied as not reasonably necessary within the scope of K.S.A. 60-

2304(a).17 As to Debtor’s household goods and furnishings, they suggest that

the value of the property may be substantially under-stated in Debtor’s

schedules and assert that the Court needs to determine what portion is

reasonably necessary and therefore within the scope of K.S.A. 60-2304(a).




      16
         See Nohinek v. Logsdon, 6 Kan. App. 2d 342, 344-45 628 P.2d 257, 259
(1981) (adopting a construction of K.S.A. 60-2304(a) that a trial court must
determine whether “the exempt property is reasonable and necessary to the debtor’s
customary standard of living” and not the more narrow rule that “any items found
to be luxuries may not be exempt as necessary”).
      17
           Doc. 40, p. 6 and Doc. 42, p. 5.

                                              5


                Case 18-21510     Doc# 102    Filed 12/11/19   Page 5 of 14
The question now is more limited, however: which party has the burden of

proof on these factual issues?18

      The Court first examines whether Rule 4003(c) applies when the

challenged exemptions are defined by state law. The Trustee’s and LPF’s

argument that the Rule does not apply relies upon Tallerico,19 where the

debtor sought to recover personal property which had been levied prepetition

on the theory of impairment of exemptions under state law. The court held

Rule 4003(c) “invalid to the extent it assigned the burden of proof on an

objection to a state-law claim of exemption in a manner contrary to state

law.”20 The reasoning is straight forward. The statute authorizing the



      18
          When considering the question of allocation of the burden of proof when a
trustee or creditor challenges a claimed exemption, the “presumption” of 11 U.S.C. §
522(l) is relevant. It states, “Unless a party in interest objects, the property claimed
[by the debtor] on such [exemption schedule] list is exempt.” Under Federal Rules of
Evidence 302, “In a civil case, state law governs the effect of a presumption
regarding a claim or defense for which state law provides the rule of decision.”
Under Kansas Rule of Evidence K.S.A. 60-414(b), “if the facts from which the
presumption arises have no probative value as evidence of the presumed fact, the
presumption does not exist when evidence is introduced which would support a
finding of the nonexistence of the presumed fact, and the fact which would
otherwise be presumed shall be determined from the evidence exactly as if no
presumption was or had been involved.” Therefore if state law controls, it is
doubtful that the presumption of entitlement to an exemption arising from the fact
that it was listed on Debtor’s schedules would have a significant effect in the trial of
an objection to exemptions.
      19
           In re Tallerico, 532 B.R. at 774.
      20
           Id. at 776.

                                               6


                Case 18-21510     Doc# 102     Filed 12/11/19   Page 6 of 14
Supreme Court’s authority to prescribe bankruptcy rules, 28 U.S.C. § 2075,

provides “[s]uch rules shall not abridge, enlarge, or modify any substantive

right.” Based upon an examination of the history of claiming exemptions and

objections to exemptions under the various bankruptcy enactments and rules

from 1898 through 1978, the Tallerico court concluded that historically the

burden of proof was placed upon the party objecting to exemptions based

upon the understanding that burden of proof was procedural, not substantive,

and therefore “fair game for regulation by rule.”21 The Tallerico court then

found that this assumption was “upended” by the Supreme Court’s decision in

2000 that “the burden of proof on [§ 502 objections to] claims in bankruptcy is

an essential element of the underlying substantive claim,”22 which is

determined by state law. Finding no “principled difference between objection

to § 502 claims and § 522 claims of exemption,”23 the court held that the state

law burden of proof, not Rule 4003(c), applied to contested state law claims of

exemptions.




      21
           Id. at 787.
      22
           Id. (citing Raleigh v. Illinois Dept. of Revenue, 530 U.S. 15 (2000)).
      23
           Id.

                                             7


                 Case 18-21510    Doc# 102    Filed 12/11/19   Page 7 of 14
      The Court is persuaded by the Tallerico court’s analysis.24 When a

Debtor’s claim of Kansas exemptions is challenged, the burden of proof should

be allocated in accord with Kansas law, not Rule 4003(c). But the question of

how the burden of proof is allocated under Kansas law when claimed personal

property exemptions are challenged is not easily answered.

      Kansas exemptions are codified in article 23 of Chapter 60 of the

Kansas statutes in K.S.A. 60-2301 through 60-2315. K.S.A. 60-2304 defines

the personal property exemptions. None of the statutes in the article state the

allocation of the burden of proof when exemptions are challenged. There also

are no Kansas appellate decisions addressing the question. The overwhelming

majority of cases discussing Kansas personal property exemptions have

arisen in bankruptcy cases, and generally the courts—without analysis—have

applied Rule 4003(c).25 The Court is therefore faced with the task of


      24
        The reasoning of Tallerico was adopted by the Ninth Circuit BAP in In re
Diaz, 547 B.R. 329 (9th Cir. BAP 2016), also a case governed by California law. The
analysis of Tallerico is presented with approval in 2 Barry Russell, Bankruptcy
Evidence Manual, § 301:61 at 357-38 (2019-2020 ed. 2019) and is thoroughly
analyzed in Norton Bankr. L. Advisor, May 2016, No. 5.
      25
         E.g., In re Lampe, 331 F.3d at 750; In re Gregory, 245 B.R. 171 (10th Cir.
BAP 2000); In re Parks, No. 18-40736, 2018 WL 6603722 (Bankr. D. Kan. Dec. 12,
2018); In re Lejuerrne, No. 02-14863, 2004 WL 2192515 (Bankr. D. Kan. June 9,
2004); In re Kieffer, 279 B.R 290 (Bankr. D. Kan. 2002); In re Zink, 177 B.R. 713
(Bankr. D. Kan. 1995). But see Walnut Valley State Bank of El Dorado v. Coots, 60
B.R. 834, 836 (D. Kan. 1986) (without reference to any authority, the district court
on an appeal from a bankruptcy court decision held that the burden was on the
debtor to establish entitlement to the claimed household goods exemption).

                                          8


             Case 18-21510     Doc# 102    Filed 12/11/19   Page 8 of 14
predicting how the Kansas Supreme Court would allocate the burden of proof

if the issue were presented to it.

      Two encyclopedias report that the burden of proof is generally on a

debtor who claims an exemption. One states, “[a]s a general rule, the party

asserting an exemption from execution, attachment, or seizure to satisfy a

judgment bears the burden of establishing entitlement to the exemption.”26

Another states, “[t]he burden generally is on the person who seeks to enforce

or establish an exemption.”27

      Kansas statutes addressing matters similar to the exemption of

personal property place the burden of proof on the person claiming the

exemption. The Trustee and LPF both cite K.S.A. 60-4112(h),28 a section of

the Kansas Standard Asset Seizure and Forfeiture Act, codified in K.S.A. 60-


      26
         31 Am. Jur. 2d Exemptions § 311 (citing Walnut Valley Bank of El Dorado,
60 B.R. at 834 and Milberger v. Veselsky, 97 Kan. 433, 155 P. 957 (1916)).
      27
         35 C.J.S. Exemptions § 198. This encyclopedia also states, however, that
“According to some authority, if the Debtor’s claim to an exemption is duly made
and filed, it is prima facie correct, and the onus of establishing the contrary is on
the creditor.”
      28
          The Trustee and LPF suggest that K.S.A. 60-4112(b) applies to personal
property exemption claims in bankruptcy, but this is not correct. K.S.A. 60-4112(b)
is a section of the Kansas Standard Asset Seizure and Forfeiture Act, codified in
K.S.A. 60-4101 through 60-4127. That act contains its own exemptions, codified at
K.S.A. 60-4106; they bear no resemblance to the exemptions codified in K.S.A. 2301
et seq. In addition, K.S.A. 60-4112(h) states it applies only to proceedings “under
this act” when a claim is based on “any exemption provided for in this act,” meaning
in both references the Standard Asset Seizure and Forfeiture Act.

                                           9


              Case 18-21510     Doc# 102    Filed 12/11/19   Page 9 of 14
4101 through 60-4127. That Act contains its own exemptions and in K.S.A.

60-4112(h) places the burden of proof on the person claiming an exemption.

The subsection states, “In any proceeding under this act, if a claim is based

upon any exemption provided for in this act, the burden of proving the

existence of the exemption is on the claimant.” Additional Kansas statutes

place the burden of proof on the person seeking to benefit from an exemption.

In a proceeding under K.S.A. 60-712 to dissolve an attachment, “[t]he burden

of proof is on the party seeking the attachment except to any claim of

exemption.” K.S.A. 60-735(c) provides that if a hearing is held on a judgment

debtor’s objection to a garnishment, “the judgment debtor shall have the

burden of proof to show that some or all of the property subject to the

garnishment is exempt.” Various Kansas statutes exempt certain items of

property from taxation and place the burden of proof with the party claiming

the exemption.29

      In addition, Kansas homestead exemption cases hold that the burden of

proof is on the debtor claiming the exemption.30 In Milberger v. Veselsky,31


      29
         K.S.A. 79-213a. See also Bd. of Cnty. Comm’rs of Wyandotte Cnty., Kan. v.
Kan. Ave. Prop., 246 Kan. 161, 166, 786 P. 2d 1141, 1145 (1990) (“The burden of
establishing exemption from taxation is on the one claiming it.”).
      30
        But when the issue is the affirmative defense of whether a homestead has
been abandoned, the party attacking the exemption bears the burden to show
abandonment by clear and convincing evidence. Bellport v. Harder, 196 Kan. 294,

                                         10


            Case 18-21510     Doc# 102   Filed 12/11/19   Page 10 of 14
where the proceeds from the sale of a homestead were claimed as exempt, the

Kansas Supreme Court cited an encyclopedia and stated,

                 The burden of proof is ordinarily on the one claiming an
                 exemption . . . . While this rule is not universal, there
                 are obvious reasons why it should apply in such a case
                 as the present, where the existence of the exemption is
                 dependent in part upon the operations of the claimant’s
                 mind.32

The burden of proof was also placed by the Kansas Supreme Court on a

woman claiming the homestead exemption where the issue was whether the

home was the residence of herself and her supposed husband.33

      Based upon the foregoing, the Court concludes that the Kansas

Supreme Court would hold that the burden of proof should be placed on a

debtor to establish entitlement to a personal property exemption under K.S.A.

60-2304(a).

      However, there is an obstacle to applying the Kansas burden of proof in

this case. That obstacle is the rule of stare decisis under which this Court is

bound by published Tenth Circuit decisions. “Absent en banc reconsideration



298, 411 P.2d 725, 729 (1966) (citing Elliott v. Parlin & Orendorff, 71 Kan. 665, 81
P. 500 (1905)).
      31
           97 Kan. 433, 155 P. 957 (1916).
      32
           Id.
      33
           Beard v. Montgomery Ward & Co., 215 Kan. 343, 524 P. 2d 1159 (1974).

                                             11


                 Case 18-21510   Doc# 102    Filed 12/11/19   Page 11 of 14
or an intervening Supreme Court decision, the [Kansas district] court is

bound by the precedent set forth by the Tenth Circuit Court of Appeals.”34

There is an exception to that rule of stare decisis when the prior ruling was

dicta, defined as “statements and comments in an opinion concerning some

rule of law or legal proposition not necessarily involved nor essential to

determination of the case at hand.”35

      In 2003, the Tenth Circuit in Lampe36 rejected the Chapter 7 Trustee’s

objection to the Kansas tools of the trade exemption in farm equipment

claimed by co-debtor Shelia Lampe, who had outside employment in addition

to performing activities required in the family farming operation. The court

held that “[o]nce a debtor claims an exemption, the objecting party bears the

burden of proving the exemption is not properly claimed,” citing a bankruptcy

court decision which in turn cited Rule 4003(c).37 The basis for finding the

exemption properly claimed was the conclusion that the Trustee failed to

meet her burden of proving that Shelia lacked an ownership interest in the




      34
        Wirtz v. Kan. Farm Bureau Serv., Inc., 311 F. Supp. 2d 1197, 1210 n.24 (D.
Kan. 2004).
      35
           United States v. Titties, 852 F.3d 1257, 1273 (10th Cir. 2017).
      36
           Lampe v. Williamson (In re Lampe), 331 F.3d 750, 750 (10th Cir. 2003).
      37
           Id. at 754 (citing In re Ginther, 282 B.R. 16, 19 (Bankr. D. Kan. 2002)).

                                            12


               Case 18-21510     Doc# 102    Filed 12/11/19   Page 12 of 14
farm equipment under the theories that it was owned exclusively by her

husband or by a partnership.38

      Because the Tenth Circuit in Lampe unequivocally placed the burden of

proof on the objecting party in challenges to Kansas personal property

exemptions and that rule was central its decision, rather than dicta, this

Court is bound to apply Rule 4003(c) in this case. The Tenth Circuit

Bankruptcy Appellate Panel has interpreted the rule as follows:

               Once an exemption has been claimed, it is the objecting
               party’s burden to prove that the exemption is not
               properly claimed. Fed. R. Bankr. P. 4003(c). Initially,
               this means that the objecting party has the burden of
               production and persuasion. If the objecting party can
               produce evidence to rebut the exemption, the burden
               then shifts back to the debtor to come forward with
               evidence to demonstrate that the exemption is proper.39

In the trial of the objections to Debtor’s personal property exemptions, the

Court will apply this interpretation of Rule 4003(c).




      38
           Id. at 757.
      39
         Gregory v. Zubrod (In re Gregory), 245 B.R. 171, 174 (10th Cir. BAP 2000);
see also Hodes v. Jenkins (In re Hodes), 308 B.R. 61, 66 (10th Cir. BAP 2004) (“[T]he
objecting Creditors have the burden of proving that the exemption is not properly
claimed. The exemption is presumed to be valid, and the Creditors have the initial
burden of producing evidence to rebut the presumption. Thereafter, the burden
shifts back to the Debtor to come forward with evidence to demonstrate that the
exemption was proper.” (internal footnotes and citations omitted)).

                                          13


               Case 18-21510   Doc# 102   Filed 12/11/19   Page 13 of 14
C.    Conclusion

      The Court finds that it is bound by the decision of the Tenth Circuit

Court of Appeals in Lampe, which holds that Rule 4003(c) governs litigation

of claimed exemptions even when the exemptions in issue are defined by state

law. Rule 4003(c) will therefore apply in the trial of the Trustee and LPF’s

objections to Debtor’s personal property exemptions.

      It is so ordered.

                                    ###




                                       14


            Case 18-21510   Doc# 102   Filed 12/11/19   Page 14 of 14
